Citation Nr: 0901321	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a laminectomy and disc rupture at L4-5, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, denying the veteran's claim for 
increase for his service-connected postoperative residuals of 
a laminectomy and disc rupture at L4-5, then rated 10 percent 
disabling.  Following additional development, the RO by its 
rating decision of July 2007 increased the rating assigned 
for the veteran's low back disorder from 10 percent to 20 
percent, effective from October 7, 2005, the date of receipt 
by VA of his claim for increase.  

Notice is taken that the following the RO's certification of 
the instant appeal to the Board, additional documentary 
evidence was received by the Board directly from the veteran 
in support of his claim for increase.  Such evidence was 
received without a waiver for its initial consideration by 
the RO.  Ordinarily, such a circumstance would warrant the 
solicitation of a waiver from the veteran for the initial 
review of that evidence by the RO or necessitate remand of 
the matter for appropriate consideration.  However, as the 
Board has herein determined that a basis exists to increase 
the schedular evaluation assigned for the veteran's back 
disorder to the extent indicated, with remand of the question 
of whether a rating in excess of 40 percent is in order, it 
is found that it in the veteran's best interests to proceed 
with a partial adjudication of the merits of the claim 
presented.  

The issues of entitlement of the veteran to a schedular 
evaluation in excess of 40 percent and for an extraschedular 
evaluation of increased disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected postoperative residuals of a 
laminectomy and disc rupture at L4-5 results in limitation of 
motion of the lumbar spine including a reduction of forward 
flexion to 45 degrees; also associated therewith are pain, 
muscle spasm, frequent flare-ups, and significant functional 
limitations as to lifting, driving, and sitting or standing; 
attempts to relieve the veteran's intractable back pain with 
radiation to the lower extremities has to date been largely 
unsuccessful.  


CONCLUSION OF LAW

Based primarily on consideration of the veteran's pain and 
functional loss, the criteria for the assignment of a 40 
percent schedular evaluation for the veteran's service-
connected postoperative residuals of a laminectomy and disc 
rupture at L4-5 have been met; the claim for an ever higher 
rating in excess of 40 percent is addressed in the remand 
below.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237-5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Inasmuch as the Board decision herein finds the veteran to be 
entitled to a 40 percent schedular rating for his low back 
disability and the issues of whether an even higher rating is 
warranted on a schedular or extraschedular basis is addressed 
in the remand below, the need to remand the matter for RO to 
correct any duty to notify or assist defects that may be 
present is obviated 

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment. Id.  

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 

Service connection for a low back disorder, characterized as 
postoperative residuals of a laminectomy and disc rupture at 
L4-5, was established by action of the RO January 1996.  At 
that time, a 10 percent schedular evaluation was assigned 
under DC 5293, as pertaining to an intervertebral disc 
syndrome.  Following entry of the claim for increase in 
October 2005, the denial of which form the basis of the 
instant appeal, the RO increased the rating assigned for the 
disability in question from 10 percent to 20 percent under DC 
5237-5243, effective from the date of receipt of the 
veteran's claim in October 2005.  

Intervertebral disc syndrome is evaluated under DC 5243 on 
the basis of incapacitating episodes, or under a general 
rating formula for diseases and injuries of the spine.  See 
68 Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, 
effective from September 26, 2003.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurological 
manifestations mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using evaluation criteria for the most 
appropriate orthopedic DC or DCs.  Neurological disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurological DC or DCs.

Under the general formula for the evaluation of spinal 
disorders, disability of the thoracic and lumbosacral spine 
is evaluated together, while disability of the lumbosacral 
and cervical spine is evaluated separately.  Under DC 5237, 
the assigned DC for lumbosacral strain on and after September 
26, 2003, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue. For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine. The 50 
percent rating requires a showing of unfavorable ankylosis of 
the entire thoracolumbar spine and the 100 percent evaluation 
necessitates unfavorable ankylosis of the entire spine. The 
foregoing criteria are known as the general rating formula 
for the evaluation of spinal diseases and injuries.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings shown distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  The Court found no basis 
for drawing a distinction between initial ratings and 
increased-rating claims for applying staged ratings.

Review of the record shows that, on a physical therapy 
evaluation in September 2005, forward flexion of the lumbar 
spine was limited to less than 25 percent of normal (90 
degrees), a value that may indeed warrant the assignment of a 
schedular evaluation of 40 percent under the general formula.  
However, that measurement does not appear to have been 
replicated on any examination conducted at or near that time, 
or subsequently.  Notice is taken that a VA examination in 
November 2005 revealed that forward flexion was to 85 degrees 
and further examination by VA in June 2007 disclosed a 
reduction in forward flexion to 45 degrees.  Other 
manifestations are shown to include a reduction in extension 
movement of the lumbar spine, muscle spasm, positive straight 
leg raising, radicular pain and painful motion, and flare-ups 
of symptoms, which at times are clinically described as 
severe.  There is no showing of incapacitating episodes of a 
duration in excess of four weeks per year, as might warrant 
the assignment of an increased schedular evaluation under DC 
5243.  

Severe flare-ups were described on a VA medical examination 
in November 2005, when it was further noted that the veteran 
did not ever experience a pain-free day, that his pain ranged 
daily from a three or four on a scale of one to ten, and that 
he had missed work up to 30 days in the past year because of 
his back problems.  Lifting restrictions were in effect at 
that time.  

On a private neurological evaluation in January 2006, the 
veteran was found to be suffering from severe lumbar 
spondylosis at all lumbar levels with bulging discs and 
spinal stenosis.  On that basis, he was advised to change 
jobs and not engage in lifting, pushing, or pulling greater 
than 10-15 pounds for the rest of his life.  Given the extent 
of the veteran's lumbar spondylosis, there was found to be no 
good surgical procedure that would permit a return to a heavy 
labor job.  Any job taken was not to entail standing or 
sitting for more than 30 minutes at a time.  

A human relations specialist from the veteran's employer 
indicated in her statement of August 2006 that the veteran 
had been moved to a lower grade position in March 2006, based 
on his physical limitations regarding lifting.  A reduction 
from a wage grade five position to a general schedule grade 
four position was required.  

VA examination in June 2007 identified stiffness, radiating 
back pain, and muscle spasm as primary manifestations.  The 
veteran's pain was described as moderate and occurring up to 
seven days a week.  Flare-ups were also categorized as 
moderate in degree, with those occurring every two to three 
weeks for three to seven days.  Use of medications and bed 
rest was required to alleviate his symptoms.  Current 
limitations were noted to include no lifting of more than 15 
pounds, no driving for more than one hour, and no sitting or 
standing for more than 30 minutes at a time.  Pain was noted 
to be present on active and passive motion and after 
repetitive use, but no additional loss of motion was 
quantified.  The veteran's pursuit of his occupation was 
judged to be significantly affected.  

Magnetic resonance imaging of the veteran's spine in August 
2007 revealed multi-level degenerative disc and degenerative 
joint disease, with spinal stenosis, disc bulging, and 
evidence of a prior laminectomy.  

The record is replete with references to the veteran's 
ongoing participation in physical therapy and his pursuit of 
various avenues in an attempt to obtain pain relief based on 
the recommendation of attending physicians that he is not a 
candidate for surgical correction.  Use of medications, nerve 
blocks, steroid injections, epidural injections, and 
radiofrequency thermocoagulation is indicated, albeit with 
only a temporary reduction in pain levels resulting.  While a 
reduction in forward flexion to 30 degrees or less is not 
consistently indicated, the veteran's intractable back pain 
and resulting functional limitations, including those shown 
to have resulted in his pursuit of less physically demanding 
work that pays significantly less wages, are such as to 
warrant the assignment of the next higher schedular 
evaluation, the 40 percent rating under the general formula 
for spinal disorders.  With resolution of reasonable doubt in 
the veteran's favor, it is found that the next higher rating 
of 40 percent more appropriately captures the nature and 
severity of the veteran's service-connected back disability.  

Accordingly, a 40 percent schedular rating is for assignment 
for the veteran's service-connected low back disorder.  The 
issue of whether a rating in excess of 40 percent is 
warranted, either on schedular or extraschedular basis, is 
addressed in the remand below.



ORDER

A 40 percent schedular rating for the veteran's service-
connected postoperative residuals of a laminectomy and disc 
rupture at L4-5, is granted, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

In light of the Board's action, further development of the 
question of the veteran's entitlement to a schedular rating 
in excess of 40 percent for postoperative residuals of a 
laminectomy and disc rupture at L4-5 is needed, pending the 
veteran's input as to whether the Board's action as to the 
schedular evaluation assigned satisfies that portion of his 
appeal.  Such development, if needed, will principally 
involve the RO's consideration of the evidence submitted to 
the Board without a waiver for initial consideration.  

As well, the veteran by alleging that he has a marked work 
impairment due to his service-connected postoperative 
residuals of a laminectomy and disc rupture at L4-5 has 
reasonably raised the issue of his entitlement to a rating in 
excess of 40 percent for his low back disorder on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2007).  Such 
matter has not to date been the subject of initial RO 
development or adjudication and remand is required to 
facilitate the completion of such actions.  Id.; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Contact the veteran at his address of 
record to ascertain whether the Board's 
assignment of a 40 percent schedular 
evaluation for his postoperative 
residuals of a laminectomy and disc 
rupture at L4-5 effectively satisfies him 
in terms of that portion of his appeal.  
In the event that the veteran indicates 
that he is satisfied with the Board's 
action, no further development of the 
matter involving the schedular evaluation 
need be undertaken.  On the other hand, 
if the Board's action is not satisfactory 
to the veteran, he should be advised of 
the VA's intent to adjudicate the matter 
of his entitlement to a schedular rating 
in excess of 40 percent for his back 
disorder, based on all the evidence of 
record and all pertinent legal authority.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the veteran should also be 
provided notice of what additional 
information and evidence are still needed 
to substantiate his claim for an 
extraschedular rating in excess of 40 
percent for his postoperative residuals 
of a laminectomy and disc rupture at L4-
5, including evidence of frequent 
hospital care for its treatment, or 
evidence that his low back disorder, 
alone, has resulted in a marked 
interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The veteran should 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit and advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The veteran should also be informed that, 
if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded by the RO/AMC.

3.  The veteran should also be advised 
that employment records, to include 
statements from current or former 
supervisors and co-workers, and 
verification of sick leave taken and 
reasons therefor, would be relevant with 
respect to whether an extraschedular 
rating is warranted.

4.  Lastly, as applicable, the veteran's 
claim of entitlement to a schedular 
rating in excess of 40 percent for 
postoperative residuals of a laminectomy 
and disc rupture at L4-5, and his claim 
for an extraschedular evaluation of 
increased disability for the same 
disorder, should be adjudicated based on 
a de novo review of all pertinent 
evidence, including that submitted since 
entry of the most recent supplemental 
statement of the case, and consideration 
of all pertinent legal criteria.  If so 
warranted, referral of the extraschedular 
matter to the VA's Under Secretary for 
Benefits or the VA's Director of the 
Compensation and Pension Service should 
be undertaken.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 



obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


